Citation Nr: 9904053	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-01 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees and back.

2.  Entitlement to service connection for arthritis of the 
back secondary to the administration of a spinal anesthetic.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Army from July 1954 
to May 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the appellant's claim of 
entitlement to service connection for degenerative joint 
disease (DJD) of the knees, as well as his claim for service 
connection for arthritis of the back secondary to the 
administration of a spinal anesthetic.  

By rating decision of March 1958, it was held that the 
appellant did not have any disorder of the back as a result 
of administration of spinal anesthesia for an appendectomy.  
Since no disorder was shown, it was held there was nothing to 
service connect.  The current claim is for service connection 
for arthritis of the back secondary to the administration of 
the spinal anesthesia.  Apparently in view of the specificity 
of the claim, the RO has undertaken de novo review.  The 
Board will do likewise.

In March 1998, the appellant submitted a VA Form 21-22 in 
which he designated the American Legion as his 
representative.  His previous power of attorney had 
designated the Alabama State Veterans Affairs Commission as 
his representative.  In May 1998, a videoconference hearing 
was held between Montgomery and Washington D.C., before 
Michael D. Lyon, who is the Board Member signing this 
document and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).  The Board notes that the notice concerning the 
videoconference hearing was sent not to the American Legion, 
but to the Alabama Department of Veterans Affairs and at that 
hearing the appellant was represented by an employee of the 
Alabama Department of Veterans Affairs.  However, since 
information available to the Board indicates that, in 
Alabama, the Alabama Department of Veterans Affairs and the 
American Legion have a contractual arrangement, there was no 
prejudice to the appellant.  The American Legion has been 
listed as the representative on the front of this decision in 
view of the most recent designation.


REMAND

The appellant testified at the videoconference hearing that 
he had been diagnosed with DJD of the knees about a year-and-
a-half earlier and that he had been told that it looked like 
he had had it for a long time.  See Hearing Transcript p. 10.  
He also testified that his back and his knees had caused him 
problems since service and that he had undergone a back 
operation in 1983 or 1984.  The appellant submitted a written 
statement to the RO in October 1996 in which he stated that 
he had gotten treatment at the VA in Birmingham in the 1950s 
after his discharge from service.  

Review of the evidence of record reveals that the only VA 
treatment records available are dated between June 1995 and 
November 1996; these records do not contain any diagnosis of 
DJD in either knee, nor do they contain the x-ray of the left 
leg the appellant testified he had recently.  It does not 
appear that the RO obtained the VA outpatient records for the 
period between discharge from service and 1960.  

The only DJD of the spine diagnosis of record is that of the 
cervical spine; this was demonstrated in the March 1996 x-ray 
performed at a VA facility.  The RO has not obtained the 
records from the appellant's 1984 surgery by Dr. George Hill 
at the South Highland Hospital (now Hill South) in 
Birmingham, Alabama.  The Board also notes that the appellant 
has never undergone any VA medical examinations and that no 
VA physician has ever reviewed the claims file.  Therefore, 
no adequate or complete assessment of the nature, severity 
and etiology of the appellant's knee and/or back DJD has ever 
been accomplished.

The medical evidence of record is insufficient for the Board 
to render a decision on the etiology of any knee or back DJD.  
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, the 
RO should contact Dr. George M. Hill, 
Hill South Hospital and the Birmingham VA 
medical facility in order to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claims, including those from the 1983 or 
1984 surgery, and treatment in the late 
1950s, respectively.  All correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims file.  If private treatment 
is reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

2.  The RO should obtain all VA medical 
records pertinent to the claims and dated 
after May 1996.  These records should be 
associated with the claims file.

3.  After the above development has been 
completed, the appellant's claims file 
should be submitted for a VA orthopedic 
review to be conducted, because of the 
questions of medical causation presented 
in this case, by a specialist in that 
field.  This record review should be 
conducted by a physician who has not 
previously examined the appellant.  (If 
an examination of the appellant is deemed 
necessary in order to respond, such 
examination should be undertaken.)  The 
specialist should review the entire 
claims file prior to completion of the 
report, including in particular, the 
service medical records, the VA and 
private medical records and all pertinent 
radiographic studies.  The review report 
should include a detailed account of all 
manifestations of knee and back pathology 
present.  The reviewer should determine 
the nature, extent, severity and 
symptomatology of each of these disorders 
and should provide a written opinion as 
to the etiology and onset date of each 
disorder found.  The examiner should also 
discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within 
one year of service separation are the 
first manifestations of said disorders, 
as well as the approximate date of onset 
thereof.

In particular, the reviewer should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current knee 
and back pathology is attributable to any 
congenital disorder, any disease or 
injury suffered prior to his active 
service, any disease or injury suffered 
during his active service, the 
administration of spinal anesthetic 
during the June 1955 appendectomy, any 
intercurrent causes such as post-service 
occupational activities/accidents, the 
aging process, or to a combination of 
such causes or to some other cause or 
causes.  If the reviewer opines that the 
any knee or back pathology pre-dated 
service, an opinion as to whether such 
pathology was aggravated by service 
should be rendered, with degree of 
medical probability expressed.

The reviewer should identify the 
information on which s/he based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the appellant's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical review report.  If the report 
does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the reviewer for corrective action.  
38 C.F.R. § 4.2.  

5.  Thereafter, the RO should 
readjudicate the appellant's claims under 
all appropriate legal theories and with 
application of all appropriate statutes 
and regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


